Name: Decision of the EEA Joint Committee No 45/1999 of 26 March 1999 amending Protocol 4 to the EEA Agreement on rules of origin
 Type: Decision
 Subject Matter: international trade;  tariff policy;  agri-foodstuffs;  European construction
 Date Published: 2000-10-19

 Avis juridique important|22000D1019(18)Decision of the EEA Joint Committee No 45/1999 of 26 March 1999 amending Protocol 4 to the EEA Agreement on rules of origin Official Journal L 266 , 19/10/2000 P. 0053 - 0058Decision of the EEA Joint CommitteeNo 45/1999of 26 March 1999amending Protocol 4 to the EEA Agreement on rules of originTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Protocol 4 to the Agreement was amended by Decision No 114/98 of the EEA Joint Committee of 27 November 1998(1).(2) The definition of the term "originating products" needs to be amended to ensure the proper operation of the extended system of cumulation which permits the use of materials originating in the European Community, Poland, Hungary, the Czech Republic, the Slovak Republic, Bulgaria, Romania, Latvia, Lithuania, Estonia, Slovenia, the European Economic Area (hereinafter referred to as "the EEA"), Iceland, Norway and Switzerland.(3) In view of the particular arrangement on industrial products obtaining between the Community and Turkey, it would also be appropriate to extend the cumulation system to such products originating in Turkey.(4) To facilitate trade and simplify administrative tasks it would be desirable to amend the wording of Article 3.(5) To take account of changes in processing techniques and shortages of certain raw materials, some corrections should be made to the list of working and processing requirements which non-originating materials have to fulfil to qualify for originating status,HAS DECIDED AS FOLLOWS:Article 1Protocol 4 is hereby amended as follows:1. Article 1(i) shall be replaced by:"(i) 'added value' shall be taken to be the ex-works price minus the customs value of each of the materials incorporated which originate in the other countries referred to in Article 3 or, where the customs value is not known or cannot be ascertained, the first price verifiably paid for the products in the EEA."2. Article 3 shall be replaced by:"Article 3Cumulation with originating materials1. Without prejudice to the provisions of Article 2(1), products shall be considered as originating in the EEA if such products are obtained there, incorporating materials originating in the Community, Bulgaria, Poland, Hungary, the Czech Republic, the Slovak Republic, Romania, Lithuania, Latvia, Estonia, Slovenia, Iceland, Norway, Switzerland (including Liechtenstein)(2) or Turkey(3) in accordance with the provisions of the Protocol on rules of origin annexed to the Agreements between the Contracting Parties and these countries, provided that the working or processing carried out in the EEA goes beyond that referred to in Article 6 of this Protocol. It shall not be necessary that such materials have undergone sufficient working or processing.2. Where the working or processing carried out in the EEA does not go beyond the operations referred to in Article 6, the product obtained shall be considered as originating in the EEA only where the value added there is greater than the value of the materials used originating in any one of the other countries referred to in paragraph 1. If this is not so, the product obtained shall be considered as originating in the country which accounts for the highest value of originating materials used in the manufacture in the EEA.3. Products originating in one of the countries referred to in paragraph 1, which do not undergo any working or processing in the EEA, retain their origin if exported into one of these countries.4. The cumulation provided for in this Article may only be applied to materials and products which have acquired originating status by an application of rules of origin identical to those given in this Protocol.The Contracting Parties shall provide each other, through the Commission of the European Communities, with details of the Agreements and their corresponding rules of origin, which are applied with the other countries referred to in paragraph 1. The Commission of the European Communities shall publish in the Official Journal of the European Communities (C series) the date on which the cumulation, provided for in this Article may be applied by those countries listed in paragraph 1 which have fulfilled the necessary requirements."3. In Article 25 the reference "C2/CP3" shall be replaced by "CN22/CN23".4. In Annex I, note 5.2, "current conducting filaments" shall be added between "artificial man-made filaments" and "synthetic man-made staple fibres of polypropylene".5. In Annex I, note 5.2, the fifth example ("A carpet with tufts ... are met.") shall be deleted.6. In Annex II, between the rules for HS headings 2202 and 2208, the following rule shall be inserted:">TABLE>"7. In Annex II, the rule for Chapter 57 shall be replaced by:">TABLE>"8. In Annex II, the rule for HS heading 7006 shall be replaced by:">TABLE>"9. In Annex II, the rule for HS heading 7601 shall be replaced by:">TABLE>"10. The following shall be added after Annex VI:"Annex VIIList of products originating in Turkey to which the provisions of Article 3 do not apply, listed in the order of HS chapters and headings>TABLE>"Article 2This Decision shall enter into force on 1 January 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 3This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 March 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 277, 28.10.1999, p. 51.(2) The Principality of Liechtenstein has a customs union with Switzerland, and is a Contracting Party to the Agreement on the European Economic Area.(3) Cumulation as provided for in this Article does not apply to materials originating in Turkey which are mentioned in the list at Annex VII to this Protocol.